Citation Nr: 1638249	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for posttraumatic stress disorder (PTSD) on the basis of clear and unmistakable error (CUE) in a March 2001 rating decision.


REPRESENTATION

Appellant represented by:	Stephen D. Gragg, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and her sister


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1968 to November 1969.  Among the decorations he received was the Purple Heart.  The Veteran died in November 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.  These issues were previously before the Board in April 2009, September 2010, December 2012, and August 2013, at which time the Board remanded the appeal for additional development.  In its August 2013 decision, the Board determined that the appellant's appeal of the denial of her claim for nonservice-connected death pension benefits had been withdrawn.

The appellant provided testimony at a Travel Board hearing conducted by a Veterans Law Judge (VLJ) in August 2008, and at a second Travel Board hearing conducted by the undersigned in February 2013.  Transcripts of both hearings have been associated with the record.

As noted in the INTRODUCTION sections of the Board's September 2010, December 2012, and August 2013 remands, an informal claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision had been raised by the record during the August 2008 Board hearing.  Because the issue had not been adjudicated by the RO, the Board found in September 2010 that it did not have jurisdiction over it, and referred the claim to the RO for appropriate action.  In April 2012, the RO issued a Supplemental Statement of the Case that discussed the effective date issue within the context of the issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. §1318.  At that time, however, no rating decision had been issued adjudicating the effective date issue.  The Board noted in December 2012 that the rating action had not occurred, and again referred the claim to the RO for adjudication in the first instance.  In August 2013, the Board again observed that a rating action had yet to be issued adjudicating the effective date issue.  Accordingly, the Board again referred the claim to the RO for initial adjudication.

In June 2015, the RO issued a rating decision which denied the claim of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision.  The appellant subsequently filed a notice of disagreement in October 2015.  However, to date, it does not appear from the record that the RO has issued a Statement of the Case.  In order for the Board to assume jurisdiction over a claim, the appeal must consist of a timely filed notice of disagreement as well as a substantive appeal filed following the issuance of a Statement of the Case.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  Here, because a Statement of the Case has not been issued, the Board must remand the issue of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision so that the RO may take appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1998).

As an additional matter of procedural clarification, the Board notes that there is a pending claim for entitlement to accrued benefits that has not been adjudicated by the RO.  A review of the record reveals that the Veteran filed a claim for service connection for PTSD in January 1996.  In a May 1996 rating decision, the RO granted service connection for PTSD and awarded a 10 percent rating, effective January 20, 1996, the date VA received the claim.  The Veteran submitted a timely notice of disagreement with the assigned rating, and, following issuance of a Statement of the Case in February 1997, perfected an appeal via a May 1997 VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Thereafter, the RO awarded a temporary 100 percent rating for hospitalization, effective May 30, 1997, and a 30 percent rating thereafter for PTSD.  The issue of entitlement to an increased rating for PTSD came before the Board in March 1998, whereupon the Board remanded the claim for evidentiary development.  Notably, the Board characterized the issues on appeal as entitlement to an evaluation in excess of 10 percent for PTSD, prior to May 30, 1997, and in excess of 30 percent thereafter.

In March 2001, the RO issued a rating decision which awarded a 100 percent rating for PTSD effective May 30, 1997.  In an accompanying memorandum, an RO employee indicated that this constituted a complete grant of all benefits sought on appeal.  As a result, the matter was never returned to the Board for review.  Upon further review, however, the effect of the March 2001 rating decision was to continue the Veteran's 10 percent rating for PTSD prior to May 30, 1997, and therefore the decision did not constitute a complete grant of all benefits sought.  Accordingly, the Board finds that the Veteran had a pending claim for entitlement to a rating in excess of 10 percent for PTSD, prior to May 30, 1997, at the time of his death.  As the appellant timely submitted a claim for DIC in December 2006, the Board finds that the issue of entitlement to a rating in excess of 10 percent for PTSD prior to May 30, 1997, for accrued benefits purposes, has been raised by the record.  See 38 U.S.C.A. § 5121 (accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible application, to include the payee's spouse).  As the Agency of Original Jurisdiction (AOJ) has not adjudicated this issue in the first instance, it must be referred for appropriate action.

The issues of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 and entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in November 2006.  The immediate cause of death was listed as blunt head trauma due to motor vehicle accident.

2.  At the time of his death, the Veteran was in receipt of service connection for PTSD and diabetes mellitus type II.

3.  The Veteran's cause of death was unrelated to service or a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a January 2007 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for entitlement to DIC benefits, including service connection for the cause of the Veteran's death.  The RO wrote that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  Although the notice letter did not identify the Veteran's service-connected disabilities, the Board finds that the appellant has actual notice that he was service-connected for PTSD and diabetes, as she has made arguments that each disability contributed to his death.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Here, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the appellant's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  In addition, the Veteran underwent multiple VA examinations during his lifetime, including several psychiatric evaluations.  In July 2015, in compliance with the Board's August 2013 remand instructions, the AOJ obtained and associated with the claims file a VA medical opinion evaluating a possible link between the Veteran's service-connected disabilities and the cause of his death.  As explained below, the Board finds that there is no indication that the cause of the Veteran's death is related to his service.  Thus, additional VA medical opinions would not assist in substantiating the claim.  The appellant has not identified any other outstanding records that are pertinent to the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Law and Analysis

The appellant contends that the Veteran's service-connected disabilities caused or contributed to his death.  Specifically, she contends that the Veteran's service-connected PTSD caused him to have a rage or panic attack which led to a November 2006 motor vehicle accident which took his life.  She has also suggested that the accident may have been caused by a blood sugar deficiency attributable to the Veteran's service-connected diabetes mellitus.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate reflects that his primary cause of death was blunt head trauma.  No other contributing causes are listed.

A police report of the November 2006 accident reveals that the Veteran was driving with his cousin and his mother at approximately 10:30 am when his car went off the road and hit a telephone pole, causing the car to roll over.  The car then struck a building and came to rest on its top.  On arrival, law enforcement officers noted that the Veteran appeared to have sustained severe head injuries; he was pronounced dead at the scene.  An interview with the Veteran's cousin reflects her report that they were driving south when all of a sudden the Veteran said, "my throttle is stuck."  She reported that they were about to hit other vehicle traffic traveling in the same direction, and so the Veteran went into the ditch to keep from hitting other cars.  Several witness statements confirm that the Veteran's car was traveling south when it went off the road, struck an embankment, went airborne, and overturned.  There is no indication from the police report or witness statements that the Veteran was intoxicated at the time of the accident (although no blood, breath, or urine testing was performed).

In a statement dated in March 2009, the Veteran's cousin described the November 2006 accident as follows: 

On November 28, 2006 [the Veteran], his mother . . . and I left Bentonville Arkansas for a Chiropractic appointment [the Veteran's mother] had in Siloam Springs Arkansas.  [The Veteran] had always been safe and conscientious driver and as we were going into Gentry Arkansas we saw cars lined up at the red light and [the Veteran] took his foot off the accelerator but the pickup would not slow down.  In a panicked voice [the Veteran] said 'the throttle is stuck'.  I could tell he was flustered and as we neared the stopped cars he said 'I have to do something' and I told him to take the ditch and that is what we did.

As previously stated [the Veteran] had always been a safe and conscientious driver and had been raised in Gentry Arkansas so he knew the speed limit and attempted to slow down.  When the pickup did not slow down I looked at [the Veteran] and he was red in the face with a panic look.

As noted above, the appellant contends that the cause of the accident was either a panic or rage attack brought on by the Veteran's PTSD, or a blood sugar deficiency brought on by his diabetes mellitus.  At her Board hearing, she testified that the Veteran had a history of road rage, and was often irritable and would overreact to things that annoyed him.  She also testified that he had a history of panic attacks, usually having about two such attacks per month.  She stated that she believed a PTSD-induced panic attack was the best explanation for the accident, particularly considering the fact that her insurance company found nothing wrong with the car after the accident.

A review of the record shows that the Veteran was service-connected for PTSD and diabetes mellitus.  His VA medical records demonstrate that his PTSD had historically been productive of panic attacks and anger severe enough, with other symptoms, to render him unemployable as early as 1997.  In a September 2000 VA examination, he reported running a red light due to having a panic attack while driving.  He stopped the vehicle and vomited.  He described his panic attack to the examiner, stating that he had no control over who or what he is.  He also described temper outbursts.  The record also reflects that the Veteran's anxiety increased when he assumed responsibility for his parents' health care and management.

More recent VA treatment records reflect that the Veteran was undergoing psychiatric counseling in the months and years prior to his death, but that his symptoms had largely stabilized.  Specifically, records from 2001 to just prior to the accident reflect that medications prescribed and subsequently increased for the Veteran's PTSD appeared to result in more effective control of his depression and anxiety, and to have reduced his panic attacks.  However, these records did show that the Veteran was being treated for diabetes and seizure disorder.  Immediately prior to his death, counseling notes from sessions throughout 2006 reflect stable symptoms with no evidence of destructive ideation or abnormal judgment or insight.  In November 2006, a few days prior to the accident, a note from a counseling session reflects that the Veteran was in no acute distress; that no self or other destructive ideation was present; and that his judgment and insight were within normal limits.

Primary care and mental health clinic notes likewise reflect improvement in the Veteran's PTSD symptoms immediately prior to his death.  For example, in April 2006, the Veteran's psychologist noted that his depression was improving with changes in his medication.  An April 2006 mental health clinic note reflects that the Veteran was alert, oriented, pleasant, and cooperative.  In August 2006, his primary care provider indicated that his PTSD was stable.  In addition, although the Veteran had previously reported significant stress from caring for his mother, he indicated that her condition had recently improved and he was looking for nursing care for her.  An October 2006 mental health note reflects that he was alert and oriented and was sleeping well, although he did report a small diabetic lesion on his left big toe.

In July 2015, VA obtained an opinion from a psychologist regarding the cause of the Veteran's death.   A review of the opinion reflects that the examiner reviewed the police report, pertinent medical records, and the Board hearing transcript.  The examiner noted that treatment notes prior to the Veteran's death indicated that he was not suicidal or considering causing harm to others.  His depression, anxiety, and PTSD were "controlled fairly well with his current meds," according to his psychiatrist.  He was in no acute distress on November 15, 2006, and his judgment and insight were within normal limits.  The October 2006 mental health note likewise indicated stable PTSD symptoms, and no medications were adjusted.  The examiner continued:

If the [Veteran's PTSD] led to suicidal or homicidal thoughts, psychotic delusions, disassociation, or anger to the point where the [Veteran] would purposefully wreck, that could be related to [PTSD].  However, there is no evidence that these symptoms were present at the time of the accident.  In fact, the veteran's statement that "my throttle is stuck" indicates that he was well aware of the current situation and that the accident could have been caused by mechanical issues and the use of good judgment, in that the patient tried to avoid hitting other vehicles.  This suggests that he was in control of his faculties at the time.

As a result, the examiner opined that, based on the evidence of record, it was less likely than not that the Veteran's PTSD caused the accident which caused his death.

A few days after the initial opinion was provided, an addendum opinion was provided in which a certified physician's assistant opined that the Veteran's diabetes appeared to be "very stable" at the time of his death.  In support, the examiner noted that the Veteran was seen by his primary care physician in August 2006, and his medications were not changed due to the stability of his condition.  Therefore, it was unlikely that diabetes caused or influenced the Veteran's death.

After reviewing the record, the Board first finds that the weight of the evidence is against the appellant's claim that the Veteran's service-connected PTSD caused or contributed to his death.  Although the Board is sympathetic to the appellant and recognizes the Veteran's history of psychiatric impairment, to include rage and anger issues and panic attacks, the well-reasoned and detailed opinion submitted by the VA psychologist in July 2015 is probative in this matter.  In that opinion, the psychologist carefully reviewed the relevant evidence and concluded that it was less likely than not that the Veteran's PTSD caused the accident.  Upon review, this finding is consistent with the remaining evidence, as there is no indication in the police report or the statement by the Veteran's cousin to suggest that the Veteran had a PTSD-induced panic attack or episode that precipitated the accident that caused his death.  Indeed, the statement from the Veteran's cousin-corroborated by the contemporaneous police report and elaborated on by the VA psychologist in his July2015 opinion-reflects that the Veteran appeared to be aware of his surroundings and was in fact attempting to avoid hitting other cars when he drove off the road.  Although it is unclear from the record, and the VA psychologist is not competent to opine, as to whether the Veteran's car experienced mechanical failure that precipitated the accident, the weight of the evidence as a whole is against a finding that he had a PTSD-induced episode or panic attack which caused the accident.  Consequently, service connection for the cause of the Veteran's death based on his PTSD is not warranted.

With respect to the appellant's contention that the Veteran had a blood sugar deficiency which led to the fatal car accident, the Board finds no support in the record for this claim.  The record shows that the Veteran was being followed for his diabetes prior to his death, and reported a lesion on his toe just prior to the accident.  However, the majority of his VA outpatient notes reflect that his diabetes was stable.  The July 2015 VA opinion likewise reflects that his diabetes was "very stable" and likely did not contribute to the accident.  The weight of the evidence is therefore against this theory of entitlement.

The Board notes that, in determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C.A. § 1310.  In this case, however, the appellant has not alleged, nor does the record suggest, that the Veteran had any other nonservice-connected conditions that were related to service which caused or contributed to the November 2006 accident.  Although the Veteran had a diagnosed seizure disorder, there is no credible evidence that this condition was active on the day of the accident, nor is there evidence that the disorder developed during his service or was otherwise related to his service.  No other service-related disease or injury has been suggested as a primary or contributing cause of death.

With regard to lay evidence of record, the Board notes that in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and a service-connected disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  In this case, as noted above, the appellant has made specific allegations regarding why she believes the Veteran's PTSD and diabetes contributed to his death.  However, the Board finds that the negative evidence outweighs her contentions.  The record includes objective medical evidence indicating that the Veteran's PTSD and diabetes were relatively stable prior to his death.  Also of record is a statement from a passenger who was in the car at the time of the accident, as well as a contemporaneous police report and subsequent opinions provided by VA medical professionals finding that it is less likely than not that the Veteran's service-connected conditions contributed to the accident.  This evidence outweighs the appellant's statements concerning her husband's physical and mental state at the time of the fatal accident.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's cause of death was unrelated to service or a service-connected disability.  Thus, the claim for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310 must be denied.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1310 is denied.


REMAND

Although further delay is regrettable, particularly given the lengthy history of this appeal, the Board finds that additional development is required prior to final adjudication of the claims for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 and entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision.

As noted in prior remands, the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the issue of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision must be remanded to the AOJ for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1998).  Resolution of the earlier effective date claim is necessary before the Board can resolve the claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In addition, resolution of the referred claim for accrued benefits, as discussed in the INTRODUCTION, is also necessary, as that claim is likewise intertwined with the claim for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  As the AOJ has not yet satisfied its obligations with respect to these claims, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any necessary development, adjudicate the claim of entitlement to a rating in excess of 10 percent for PTSD, prior to May 30, 1997, for accrued benefits purposes.

2.  Furnish the appellant and her representative a Statement of the Case regarding the issue of entitlement to an effective date prior to May 30, 1997, for the assignment of a 100 percent disability rating for PTSD on the basis of CUE in a March 2001 rating decision.  Advise her of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless she perfects her appeal.

3.  Following the completion of the above, the AOJ should review the record and determine whether the appellant's claim for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 may be granted.  If any claim sought on appeal remains denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


